PD-0840-15
                       PD-0840-15                               COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 7/6/2015 10:09:24 PM
                                                                   Accepted 7/9/2015 3:22:43 PM
                                                                                  ABEL ACOSTA
                                                                                          CLERK
                         NO. ________________

FERNANDO PENA                        §    IN THE COURT OF
                                     §
VS.                                  §    CRIMINAL APPEALS
                                     §
STATE OF TEXAS                       §    OF TEXAS


                  MOTION TO EXTEND TIME TO
           FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Fernando Pena, Petitioner in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a

petition for discretionary review, and for good cause shows the following:

      1.    The cause number for this case in the Seventh Court of Appeals

is 07-14-00163-CR, styled “Fernando Pena v. The State of Texas.” The trial

court cause number was B19587-1401, styled “The State of Texas v.

Fernando Pena,” in the 242nd District Court of Hale County, Texas.

      2.    On June 4, 2015, the Seventh Court of Appeals affirmed

Petitioner's conviction. Pena v. State, 2015 Tex. App. LEXIS 5733 (Tex.

App. Amarillo June 4, 2015).      The petition for discretionary review is

therefore due on July 6, 2015.


                                      1
    July 9, 2015
      3.     No previous extensions have been requested or granted in this

matter.

      4.     Counsel has been unable to complete the petition for the

following reasons:

      Petitioner is indigent, and the undersigned counsel has been appointed

to represent Petitioner on appeal.

      While preparing the petition for final review and filing on July 6,

2015, the undersigned counsel lost use of his computer during a significant

thunder and lightning storm in Hereford, Texas. As a result of a power

outage, counsel’s computer was damaged and could not be restarted. All

research and drafts of documents in this case were stored on that computer.

Counsel is going to have to re-create a significant portion of his research and

drafting pending the recovery of the data on his computer.

      5.     The Defendant/Petitioner is not currently incarcerated.

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests an extension of 30 days, i.e. until August 5, 2015, to file a petition

for discretionary review.




                                      2
                                      Respectfully submitted,

                                      Easterwood, Boyd & Simmons, PC
                                      623 N. Main Street, P.O. Box 273
                                      Hereford, TX 79045
                                      Tel: (806) 364-6801
                                      Fax: (806) 364-2526


                                   By: /s/ James B. Johnston
                                     James B. Johnston
                                     State Bar No. 10838200
                                     Email: bryan@ebs-law.net
                                     Attorney for Fernando Pena



                    CERTIFICATE OF COMPLIANCE

       This is to certify that the number of words in this document according
to the word count of the program used to prepare the document is 449.


                                      /s/ James B. Johnston
                                      James B. Johnston


                       CERTIFICATE OF SERVICE

      This is to certify that on July 6, 2015, a true and correct copy of the
above and foregoing document was served on the Hale County District
Attorney’s Office by facsimile transmission and first class mail and by first
class mail on the State’s Prosecuting Attorney.

                                      /s/ James B. Johnston
                                      James B. Johnston


                                      3